Citation Nr: 1130175	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  11-01 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a 10-year extension of educational benefits under Chapter 1607, Title 10, United States Code (Reserve Educational Assistance Program (REAP)).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to July 2005, and had service in the Selected Reserves from August 1999 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A Travel Board hearing was held in April 2010 with the Veteran in Atlanta, Georgia, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT




CONCLUSION OF LAW




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

B.  Educational Benefits

Chapter 1607 of Title 10 of the United States Code provides for educational assistance benefits to members of the reserve components called or ordered to active service in response to a war or national emergency declared by the President or the Congress, in recognition of the sacrifices that those members make in answering the call to duty.  10 U.S.C.A. § 16161 (West 2002).  This program is referred to as REAP.

Each military department, under regulations prescribed by the Department of Defense (DOD), and the Department of Homeland Security with respect to the Coast Guard (when it is not operating as a service in the Navy), determines who is eligible for the benefits under REAP.  In turn, VA administers the program and pays benefits from funds contributed by DOD to each Veteran entitled to educational assistance.  10 U.S.C.A. §§ 16161, 16162, 16163 (West 2002 & Supp. 2010).

On or after September 11, 2001, a member of a reserve component is entitled to educational assistance if the member (1) served on active duty in support of a contingency operation for 90 consecutive days or more; or (2) in the case of a member of the Army National Guard of the United States or the Air National Guard of the United States, performed full time National Guard duty under section 502(f) of title 32 for 90 consecutive days or more when authorized by the President or Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  10 U.S.C.A. § 16163(a).

A member remains entitled to educational assistance while serving (1) in the Selected Reserve of the Ready Reserve, in the case of a member called or ordered to active service while serving in the Selected Reserve; or (2) in the Ready Reserve, in the case of a member ordered to active duty while serving in the Ready Reserve (other than the Selected Reserve).  10 U.S.C.A. § 16164(a)(1) (West 2002).

In October 2008, new legislation was enacted that provides for a 10 year period of eligibility from the date that a claimant is separated from the Selected Reserves.   See Act of October 14, 2008, Pub. L. 110-181 § 530(a)(1), amending 10 U.S.C.A. § 16164(a)(2).

To be eligible, three criteria must be met: (1) the claimant must have completed his military service obligation (MSO); (2) after completion of the MSO, claimant must be released from the Selected Reserves; and (3) the claimant must have been discharged under honorable conditions.  10 U.S.C.A. § 16164(a)(2) (2010).

Initially, the Board notes that the Veteran was discharged under honorable conditions.

The Veteran explained his situation in various written statements, as well as in oral testimony provided during his May 2011 Board hearing.  He began an 8-year contract in August 1999.  He was called to active duty from July 2004 to July 2005, and then resumed service in the Selected Reserve after his return.  In December 2006, he was notified that he was being transferred to the Individual Ready Reserve due to the decommissioning of the unit to which he was assigned.  There were no other units within 500 miles that had openings for his occupational speciality as a military policeman.  As he was in the final year of his contract, he did not have the option to retrain for a different position.

Instead, he arranged with his superiors to perform "pre-drills."  That is, he worked during periods outside of the normal drill days or weekends.  By doing this, he earned enough points to be credited with a satisfactory year of service as of March 2007.  He was subsequently transferred to the Inactive Ready Reserve in March 2007.

The Veteran submitted a statement from his former commander, who corroborated the Veteran's statements that he performed extra duty to complete his eighth and final year of service.  A copy of the Veteran's Career Retirement Credit Report has also been associated with the claims file and confirms that the Veteran completed 8 satisfactory years of qualifying service.

In a May 2010 statement of the case (SOC), the RO concluded that the Veteran's eligibility for REAP benefits under Chapter 1607 terminated on March 3, 2007, the date of his transfer to the Inactive Ready Reserve.  The RO appears to base its decision on purely chronological calculation.  That is, the Veteran was transferred to the Inactive Ready Reserve in March 2007, whereas his 8-year contract did not terminate until August 2007.

Based on the evidence of record, the Board finds that a 10-year extension of educational benefits is warranted.  

Here, the governing statute does not specify how a claimant must satisfy the requirement he have completed his military service obligation.  While the RO relied on a chronological interpretation to conclude that the Veteran's contract required service through August 2007, the Veteran argues that a satisfactory completion of the required drill time was sufficient to fulfill his service obligation.  A review of the legislative history of 10 U.S.C.A. § 16164(a)(2) and the October 2008 amendment provides no guidance on this matter.  In such cases, the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt are implicated, and any ambiguity in the law should be construed in a matter most favorable to the Veteran.  The Board also notes that the Veteran's testimony, the lay statement from his commander, and his personnel records all confirm that the Veteran gave his best effort to comply with the spirit of the law and his service contract, irrespective of any strict interpretation of what was required.  For these reasons, the Board finds that the Veteran should be granted the benefits sought.



ORDER

A 10-year extension of educational benefits under Chapter 1607 from the date of the Veteran's discharge from the Selected Reserves is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


